 
 
II 
Calendar No. 543 
111th CONGRESS 2d Session 
H. R. 1043 
[Report No. 111–273] 
IN THE SENATE OF THE UNITED STATES 
 
September 9, 2009 
Received; read twice and referred to the Committee on Energy and Natural Resources 
 
 
August 5, 2010 
Reported by Mr. Bingaman, with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 
AN ACT 
To provide for a land exchange involving certain National Forest System lands in the Mendocino National Forest in the State of California, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Deafy Glade Land Exchange Act . 
2.Land exchange, Mendocino National Forest, California 
(a)Land exchange requiredIf Solano County, California (in this section referred to as the County) conveys to the Secretary of Agriculture all right, title, and interest of the County in and to four parcels of land consisting of a total of approximately 160 acres identified on the map entitled Fouts Springs-Deafy Glade Federal and Non-Federal Lands and dated July 17, 2008, the Secretary shall convey to the County, in exchange, all right, title, and interest of the United States in and to the parcel of land in the Mendocino National Forest in the State of California (including any improvements on the land) comprising approximately 82 acres and known as the Fouts Springs Ranch, as also depicted on the map. 
(b)Availability of mapThe map referred to in subsection (a) shall be on file and available for public inspection in the Office of the Chief of the Forest Service. With the agreement of the County, the Secretary may make technical corrections to the map and the legal descriptions of the land to be exchanged under this section. 
(c)Land exchange processSection 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) shall apply to the land exchange under this section. 
(d)Survey and Administrative CostsThe exact acreage and legal description of the land to be exchanged under subsection (a) shall be determined by a survey satisfactory to the Secretary. The costs of the survey and any administrative costs related to the land exchange shall be borne by the County. 
(e)Condition on use of conveyed landAs a condition of the conveyance to the County under subsection (a), the County shall agree to continue to use the land acquired by the County under such subsection for purposes consistent with the purposes listed in the special use authorization for the Fouts Springs Ranch in effect as of the date of the enactment of this Act. 
(f)Easement authorityThe Secretary may grant an easement to provide continued access to, and maintenance and use of, the facilities covered by the special use authorization referred to in subsection (e) as necessary for the continued operation of the Fouts Springs Ranch conveyed under subsection (a). 
(g)Management of acquired landThe lands acquired by the Secretary under subsection (a) shall be added to and administered as part of the Mendocino National Forest and managed in accordance with the Act of March 1, 1911 (commonly known as the Weeks Act; 16 U.S.C. 480 et seq.) and the laws and regulations applicable to the National Forest System. 
(h)Additional terms and conditionsThe land exchange under subsection (a) shall be subject to such additional terms and conditions as the Secretary and the County may agree upon. 
(i)Cancellation of portion of unobligated balance in FLREA special accountThe amount available for obligation as of the date of the enactment of this Act from the unobligated balance in the special account established for the Forest Service under section 807 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6806) is reduced by a total of $60,000, and the amount so reduced is hereby cancelled. 
 
 
1.Short titleThis Act may be cited as the Deafy Glade Land Exchange Act. 
2.Land exchange, Mendocino National Forest, California 
(a)DefinitionsIn this section: 
(1)CountyThe term County means Solano County, California. 
(2)Federal landThe term Federal land means the parcel of approximately 82 acres of land— 
(A)known as the Fouts Springs Ranch; and 
(B)generally depicted as the Fouts Springs Parcel on the map. 
(3)MapThe term map means the map entitled Fouts Springs-Deafy Glade: Federal and Non-Federal Lands and dated July 17, 2008. 
(4)Non-Federal landThe term non-Federal land means the 4 parcels of land comprising approximately 160 acres that are generally depicted as the Deafy Glade Parcel on the map. 
(5)SecretaryThe term Secretary means the Secretary of Agriculture. 
(b)Land exchange requiredSubject to subsections (c) through (f), if the County conveys to the United States such right, title, and interest in and to the non-Federal land that is acceptable to the Secretary, the Secretary shall convey to the County such right, title, and interest to the Federal land that the Secretary considers to be appropriate. 
(c)Applicable LawSection 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) shall apply to the land exchange under this section. 
(d)Survey; administrative costs 
(1)In generalThe exact acreage and legal description of the land to be exchanged under subsection (b) shall be determined by a survey satisfactory to the Secretary. 
(2)CostsThe costs of the survey, appraisal, and any other administrative costs relating to the land exchange shall be paid by the County. 
(e)Management of acquired landThe non-Federal land acquired by the Secretary under subsection (b) shall be— 
(1)added to, and administered as part of, the Mendocino National Forest; and 
(2)managed in accordance with— 
(A)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and 
(B)the laws (including regulations) applicable to the National Forest System. 
(f)Additional terms and conditionsThe land exchange under subsection (b) shall be subject to any additional terms and conditions that the Secretary may require, including such terms and conditions as are necessary to ensure that the use of the Federal land does not adversely impact the use of the adjacent National Forest System land. 
 

August 5, 2010
Reported with an amendment
